Citation Nr: 1009973	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  09-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for pulmonary fibrosis 
as a result of exposure to herbicides.

5.  Entitlement to service connection for seborrheic 
dermatitis as a result of exposure to herbicides.

6.  Service connection for fungal infection, bilateral 
toenails.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and A.R.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In January 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  After the Veteran perfected his appeal, he requested 
withdrawal of the issues of entitlement to service connection 
for depression, arthritis, pulmonary fibrosis, seborrheic 
dermatitis, and fungal infection of bilateral toenails.

2.  The evidence of record demonstrates that the veteran has 
PTSD which was caused by stressors that occurred during the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of service connection for depression, 
arthritis, pulmonary fibrosis, seborrheic dermatitis, and 
fungal infection of bilateral toenails have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(c) (2009).

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.304(f)(3) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board observes that in light 
of the favorable outcome of this appeal, any perceived lack 
of notice or development under the VCAA should not be 
considered prejudicial.  
  
Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2009).  38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

Initially, the Board notes that the RO denied service 
connection on the basis that the evidence did not show a 
confirmed diagnosis of PTSD.  The veteran had undergone a VA 
examination in February 2008.  At that time, the veteran 
complained of exaggerated startle response, difficulty 
staying asleep throughout the night, and occasional social 
avoidance.  He reported mild depressive and anxious symptoms, 
and passive homicidal ideation towards his Vietnamese boss.   

The veteran reported the following stressors:  being out in 
the bush during the 1968 Tet Offensive and hearing the 
Marines get hit at Khe Sanh Valley; being taken from his 
platoon to do radio operator duties when most the men from 
his platoon went on a mission and were subsequently killed or 
wounded; when he went into the village and threw a grenade in 
the root cellar in a hole after asking the woman down there 
if there was anyone in there and seeing a child blown out; 
having intense fear and related feelings of helplessness when 
doing "tunnel rat work", having to move a dead body that 
had been lying in the rice paddies for four to five days.  

After mental status examination, the examiner noted that the 
veteran met Criteria A (experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury or threat to the physical 
integrity of self or others) and D (persistent symptoms of 
increased arousal not present before the trauma) but did not 
fully meet Criteria B (persistently reexperiencing traumatic 
event) and C.( persistently avoiding stimuli associated with 
the trauma and numbing of general responsiveness that is not 
present before the trauma).  The examiner noted that the 
veteran reported recurrent and intrusive distressing 
recollections of the event occurring once every six to eight 
months most when other people bring up the war or when he is 
dealing with his Vietnamese boss.  The examiner also noted 
that the veteran denied having recurrent distressing dreams 
of the event, acting or feeling that the traumatic event was 
recurring, and intense psychological distress at exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event.  The examiner also noted that 
it did not appear that the veteran met Criterion C as he only 
exhibited two and three of the required symptoms clusters.  
Nevertheless, the examiner diagnosed PTSD in partial 
remission.

In October 2008, the veteran was seen by VA social worker to 
complete a psychosocial assessment.  The veteran reported 
that after advanced AIT, he was sent to Vietnam where his MOS 
was 11(B) which was infantry and that he spend a year tour in 
Vietnam from November 1967 to November 1968.  The veteran 
reported seeing combat and that for a six month period during 
TET Offensive, he feared for his life daily due to mortars, 
grenades, and rifle fire associated with firefights.  The 
preliminary list of problems included PTSD.  

Later that month, the veteran was initially seen by Dr. 
E.A.D., psychiatrist.  The veteran reported symptoms of 
dreams, irritability, anger outbursts, high startle response 
with loud noises, being uncomfortable in big crowds in the 
stores especially during holidays, and having difficulty 
sleeping.  Dr. E.A.D. diagnosed anxiety disorder, NOS and 
rule out subthreshold PTSD. 

In March 2009, Dr. E.A.D. noted that the veteran's affect 
remained restricted, his anxiety and mood were mild but 
claimed that sometimes he became more anxious, irritable, and 
angry for no apparent reason including dealing with 
Vietnamese and Asian people.  The veteran reported that he 
works two to three jobs for many years to keep himself busy 
to avoid reliving combat experience in Vietnam.  The veteran 
reported sleeping better than he used to.  Dr. E.A.D. noted 
that the diagnosis was upgraded to PTSD which symptoms had 
been present during several visits.

The veteran underwent private psychological examination in 
December 2009.  The veteran reported that his duties in 
Vietnam included mostly infantry work in the brush where he 
participated in several ambushes and, on occasion, removed 
dead bodes.  The veteran reported that at one point, he 
feared for his life for several hours while he was surrounded 
by machine gun fire and was unable to retreat and that 
another ambush involved direct hit of several comrades as 
they were in the "line" walking through the brush.  The 
veteran reported that he was in close-range of a particularly 
large ambush where they could not help their fellow comrades 
and were subject to listening to their screams all though the 
night.  The veteran reported that he was also involved in 
infiltrating villages, taking out food and necessities, and 
then forcing the Vietnamese residents out, that during this 
process, his comrades were involved in direct force and 
beating of women, which he witnessed, and that at one point, 
he threw a grenade in a hole that blew a child out of the 
space.  

The veteran became increasingly anxious and irritable when 
discussing combat-related incidents and/or his feelings about 
Asian people and specifically his Vietnamese boss.  
Questionnaires specifically designed to assess for PTSD 
revealed mild PTSD symptomatology.  Responses endorsed 
revealed stressful dreams and thoughts of combat, feeling 
jumpy, emotional numbness, loss of close friendships since 
the military, and difficulty expressing feelings.  The 
examiner noted that prominent psychiatric symptoms present 
include irritability, short temper, agitation, and detest for 
individuals of Asian decent.  Additional symptoms specific to 
PTSD include lethargy, emotional numbing, foreshortened 
future, anhedonia, jumpiness, disturbing dreams, low 
motivation, and restricted range of affect.  The examiner 
noted that at that time, the veteran met criteria for PTSD 
and that it was at least as likely as not that present 
psychological symptoms are a direct result of verified 
stressors experienced during his tour.

In this case, the veteran's DD Form 214 indicates that the 
veteran received the Combat Infantryman Badge and that the 
veteran was a weapons infantryman.  Such badge and military 
occupational specialty is indicative of combat service.  The 
Board finds that this is sufficient evidence that the veteran 
engaged in combat with the enemy.  Thus, his lay statements 
are considered sufficient to establish the necessary stressor 
and, when combined with the multiple diagnoses of PTSD found 
in the medical evidence, are sufficient to establish service 
connection for PTSD.


ORDER

The appeal with respect to the issues of entitlement to 
service connection for depression, arthritis, pulmonary 
fibrosis, seborrheic dermatitis, and fungal infection of 
bilateral toenails is dismissed.

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


